Per Curiam.

Memorandum The landlord was prevented by the rent regulation from commencing summary proceedings for several months after the expiration date specified in his notice of termination. Since he had no choice in the matter, no conclusion. as to an intent to waive the notice or renew the tenancy can be drawn from the fact that he accepted rent during those months. The opinion of the court below states that a certificate has been issued by the Office of Price Administration, and that the testimony shows that the landlord seeks in good faith to recover possession for personal occupancy.
The final order should be reversed, with $30 costs, and final order directed for landlord as prayed for in petition, with costs.
Hammer, Shientag and Heoht, JJ., concur.
Order reversed, etc.